DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The after-final amendment filed 03-17-2021 has been entered.
Claims 1 and 3-21 are pending.
Allowable Subject Matter
Claims 1 and 3-21 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claims 1 and 20, it is noted the porch and roof of a home are being claimed.  Bryant (US#10351261) represents the closest prior art of record and discloses a package receptacle assembly, comprising: an exterior column 10 extending to a roof 19 of a home 20 (see col. 3, lines 35-41); and a compartment having a cavity positioned within the exterior column, wherein the compartment is configured to receive a package 12 via door 30.  However, Bryant fails to disclose or suggest the exterior column is an exterior porch column extending from a porch of the home to the roof of the home.  While porch columns are known (e.g. Terrels US#7243473, col. 1, lines 14-15), the prior art of record fails to disclose or suggest the porch columns being configured to receive a package therein via a compartment having a cavity.  Claim 20 includes the allowable subject matter discussed above and is therefore allowable for at least the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM L MILLER whose telephone number is (571)272-7068.  The examiner can normally be reached on 9:30 - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WILLIAM L. MILLER
Primary Examiner
Art Unit 3677



/WILLIAM L MILLER/Primary Examiner, Art Unit 3677